Citation Nr: 0312057	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating action entered in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, in which it 
was determined that new and material evidence had not been 
presented to reopen  a claim for service connection for 
schizophrenia, previously denied by the RO in 1985.  In June 
2000, this matter was remanded to the RO so that the veteran 
could be afforded a Board hearing at the RO (Travel Board 
hearing), and it is evident that the veteran thereafter 
modified his hearing request by seeking an RO hearing in lieu 
of a Travel Board hearing.  The veteran was afforded such 
hearing in November 2000 and no other request for a hearing 
remains pending at this time.  

This matter was thereafter returned to the Board, and by a 
May 2002 memorandum to its case development unit, the Board 
sought additional procedural and evidentiary actions as to 
the issue presented.  The case is now before the undersigned 
for further review.


REMAND

As indicated above, the Board has ordered further development 
in this case without remanding the matter to the RO.  The 
above-noted development was sought pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).  Much additional evidence, to include medical records 
from the VA Medical Center in Columbia, South Carolina, and 
records pertaining to the veteran's claim with the Social 
Security Administration (SSA) has been added to the record as 
a result of the actions undertaken by the Board's case 
development unit, and such evidence, in combination with that 
already on file, must be reviewed by the RO.  Hence, remand 
is required.  

While it appears that all of the actions sought by the Board 
in May 2002 have been undertaken, it is noted that, in 
response to the Board's request for information as to prior 
treatment, the veteran in December 2002 provided VA Forms 
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and an attachment thereto, 
which are illegible.  On remand, the RO should contact the 
veteran and his representative in an effort to obtain legible 
authorizations, so as to ensure that all pertinent treatment 
records are obtained for review.  

While the Board regrets that another remand of this matter 
will further delay a final decision in this appeal, such 
action is needed to ensure that all due process requirements 
are met. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative in writing in order to 
request that legible VA Forms 4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, be obtained with respect to 
those medical providers who may have 
examined or treated the veteran for 
schizophrenia since September 1981 and 
whose treatment records are not already 
on file.  Upon receipt of legible 
authorization forms, the RO should review 
the file in order to determine whether 
complete records from each noted provider 
have already been obtained, and, if not, 
contact should be made with each source 
so that all pertinent records of 
examination or treatment are made a part 
of the claims file.

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for schizophrenia on the basis 
of all evidence added to the record since 
the July 2001 Supplemental Statement of 
the Case.  

3.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include citation to and discussion of 
pertinent legal authority codifying and 
implementing the Veterans Claims 
Assistance Act of 2000) and furnish them 
the appropriate time period for response 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



